Title: Draft of a Bill for the Adjudication of Prizes, 3 December 1804
From: Jefferson, Thomas
To: 


                  
                     
                        3 Dec. 1804
                     
                  
                  A Bill for the adjudication of prizes in certain cases
                  Be it enacted &c, that during the existence of war between the US. & any of the predatory powers on the coast of Barbary in Africa, it shall be lawful for the Pres. of the US. with the advice & consent of the Senate to appoint a judge of Admiralty to reside & to hold courts for so long a time as in the opinion of the President the circumstances of the war may require it  in any place within the territories of any nation at war with the same power, & who may permit the same, for trying & deciding all cases of capture in the sd war by the armed vessels of the US. which judge shall proceed in all cases by the same laws rules & proceedings, as are prescribed in like cases for the courts of admiralty within the US. and shall have authority to appoint for the service of his court the same officers as the like courts have in the US.
                  Provided nevertheless that (this establishment being made for the accomodation of neutrals having property in the vessels & cargoes taken), it shall be lawful for any neutrals in his first pleading before the sd court to decline a trial by the same & to demand that it be had in the courts of the US. in which case all proceedings in the sd court thereon shall cease, and the same course shall be had as if this act had never been passed.
               